Citation Nr: 0313668	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  98-02 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a lumbosacral spine 
disorder, to include degenerative joint disease.  

3.  Entitlement to an increased evaluation for service-
connected tinea cruris, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from January 1969 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 1996, 
which denied the benefits sought on appeal.  In finding so, 
the Board notes that the veteran expressed disagreement in 
May 1996 with the April 1996 rating decision, and in March 
1997 timely completed his appeal following the issuance of a 
statement of the case (incorrectly captioned supplemental 
statement of the case, dated earlier in March 1997).  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence and information 
needed to substantiate his claims adjudicated on the merits 
herein, and obtained all relevant and available evidence in 
an effort to assist him in substantiating those claims.  

2.  A March 1993 RO rating decision denied an original claim 
of service connection for hypertension, claimed as secondary 
to service-connected PTSD.  The veteran was given notice of 
that decision, and he did not appeal.  

3.  Evidence received since the March 1993 RO decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  The evidence of record shows no chronic low back injury 
in service, and no low back disability, symptomatology or 
diagnosis, until many years after separation from service, 
without relation thereto.  

5.  Service-connected tinea cruris is manifested by 
hyperpigmentation and thickening of the intercrural skin, to 
include chaffing of the intercrural skin, worse in the summer 
months, with complaints of some exfoliation and itching, but 
without objective clinical findings of exudation or constant 
itching; exposed or extensive lesions; scarring; marked 
disfigurement; ulceration or extensive exfoliation or 
crusting; identifiable systemic or nervous manifestations; or 
exceptionally repugnant manifestations.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
March 1993 RO rating decision which reopens a claim of 
service connection for hypertension, claimed as secondary to 
service-connected PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7104 (West 2002); 38 C.F.R. § 3.156(a) (2001); 38 C.F.R. 
§§ 3.102, 3.104(a), 3.159, 20.302 and 20.1103 (2002).  

2.  A chronic low back disorder was not incurred in or 
aggravated by active service, nor can arthritis of lumbar 
spine be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).  

3.  The criteria for a rating in excess of 10 percent for 
tinea cruris are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.118, 
Diagnostic Codes 7813-7806 (effective prior to Aug. 30, 2002, 
and on/after Aug. 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, 
President Clinton signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, subsequent rating decisions, as well as the statement 
of the case (SOC), together with supplemental statements of 
the case (SSOC's), have adequately informed the veteran of 
the types of evidence needed to substantiate his claims.  
These documents clearly explain why the evidence submitted to 
date, while new and material, does not warrant the grant of 
service connection on appeal.  Notice of VCAA was included in 
a June 2001 SSOC and a VCAA letter was issued in November 
2001.  In accordance with the requirements of the VCAA, the 
letter informed the veteran what evidence and information VA 
would be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The veteran was asked 
to identify all VA and private health care providers who had 
records pertinent to his claims and to complete releases for 
each such provider.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently emphasized that 
38 U.S.C.A. § 5103(b) provides a claimant one year to submit 
evidence in response to a VCAA notification letter.  Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., 
May 1, 2003).  In this case, the letter was sent in November 
2001.  Accordingly, no further action is indicated.  

In response to the RO's requests to do so, the veteran has 
not specifically referenced any outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claims, and all available VA and private treatment records 
pertinent to the claims on appeal have been obtained.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  The veteran was provided adequate 
VA examinations in December 2001, which included medical 
nexus opinions.  Further development in this regard is not 
needed because there is sufficient medical evidence to decide 
the claims on appeal, except for the reopened claim of 
service connection for hypertension.  38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the Board concludes that VA has met both the 
duty to assist and the notice provisions of VCAA, as to the 
claims adjudicated on the merits herein, and that further 
development would serve no useful purpose.  

II.  New and Material Evidence  

A petition to reopen a claim of service connection for 
hypertension, claimed as secondary to service-connected PTSD, 
was previously and finally denied, based on the finding that 
hypertension was not shown in service, or for many years 
thereafter, and that hypertension due to PTSD was not shown 
by the medical evidence of record, by the RO in an unappealed 
rating decision issued in March 1993.  That decision is 
final.  38 U.S.C.A. § 7105(c) (West 2002).  The Board notes 
that the veteran's April 1995 substantive appeal, VA Form 9, 
was untimely received in response to an August 1994 statement 
of the case (SOC) issued subsequent to a March 1993 rating 
decision.  Thus, it was received as a petition to reopen the 
previously denied claim.  The Board grants the petition, as 
detailed below.  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001), codified at 38 C.F.R. § 3.156 
(2002).  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620.  Because the veteran's claim was initiated 
prior to August 2001, his claim will be adjudicated by 
applying the law in effect prior to August 2001. 

Evidence submitted since the March 1993 RO final denial 
includes additional VA and private medical records showing 
treatment for the veteran's hypertension from approximately 
1992 to the present.  Most significantly, the evidence 
includes an October 1993 private medical opinion of C.A.D., 
M.D., which indicates that the veteran's hypertension is 
"directly related to [service-connected] PTSD."  This 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.  In 
finding to, the Board notes that the etiology of the 
veteran's post-service hypertension has not been determined 
on VA examination to date, and the basis of the October 1993 
private medical opinion is not specified.  Accordingly, in 
applying the fair process review contemplated by the terms of 
38 C.F.R. § 3.156(c), the Board concludes that new and 
material evidence has been submitted to reopen the claim of 
service connection for hypertension, claimed as secondary to 
service-connected PTSD.  However, the issue of entitlement to 
service connection for hypertension, claimed as secondary to 
service-connected post-traumatic stress disorder (PTSD), will 
be the subject of a Board Remand, which follows.  

III.  Service Connection-Low Back

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, generally there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The evidence of record, including both VA and private 
treatment records, shows no complaints of low back pain or 
injury in service, or for many years thereafter, including on 
various post-service VA examinations in January 1990, 
September 1994, January 1997.  VA treatment records show 
initial complaints of low back pain on June 25, 1989, at 
which time the veteran gave a history of low back pain since 
1984.  A VA medical certificate, undated but received at the 
RO at the same time as the June 1989 document and physically 
associated with VA medical records dated in May and June 
1989, indicates complaints of chronic low back pain since 
lifting furniture over the weekend.  Both the June 1989 VA 
record and the VA medical certificate identify the veteran to 
be 38 years old at the time.  

Private and VA treatment records include X-ray studies 
significant for mild degenerative changes of the spine, 
including the lumbar spine, from 1996, without relation to 
service.  

The Board has considered the veteran's statements that his 
service-connected arthritis of the right and left toes has 
"spread" to his back.  However, his statement is not 
competent evidence as to the etiology of any chronic low back 
disorder, nor is he competent to attribute any current 
pertinent symptom or disability to his military service which 
ended in July 1970, over thirty years ago.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  The veteran's lay statements 
are not, therefore, probative evidence of his having incurred 
a chronic low back disorder in service, or that post-service 
arthritis is due to such military service.  The Court has 
held that lay persons are not competent to offer medical 
opinions.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  The 
veteran's lay opinion is not probative as to the central 
issue on appeal: whether the veteran's post-service low back 
disorder is due to his prior military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In reaching the above determinations, the Board has carefully 
considered any potential application of a presumption of 
service connection afforded combat veterans regarding 
assertions of injuries sustained while in combat under 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(b)(2).  While a 
combat veteran may establish, by his own statements, 
incurrence or aggravation of an injury or disease in service, 
provided that he is competent to do so, and provided that his 
accounts are consistent with the circumstances of his 
service, the operation of section 1154 does not obviate the 
need for him or her to present competent evidence of a 
current disability, and of a nexus between the current 
condition and service.  See Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  Accordingly, a combat veteran who uses lay 
testimony to show incurrence (or aggravation) must, 
nevertheless, generally proffer medical evidence to establish 
a current disability and its nexus to service because lay 
persons are not competent to offer medical opinions.  Id.  
See also, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet .App. 492, 494 (1992).  The 
Board has noted that the appellant is a veteran of the 
Vietnam War who was awarded or authorized the combat action 
ribbon.  However, he has not asserted that he injured his 
back in service.  Moreover, since there is no medical nexus 
evidence in this case relating any back disability to 
service, section 1154(b) would not yield an allowance of the 
benefit sought.

IV.  Evaluation of Tinea Cruris 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely related.  38 C.F.R. Part 4, § 4.20.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7.  

Tinea corporis, tinea cruris, tinea pedis, dermatophytosis 
and onychomycosis are rated as eczema, and evaluated as 10 
percent disabling when manifested by exfoliation, exudation 
or itching, if on an exposed surface or extensive area; as 
30 percent disabling when manifested by exudation or constant 
itching, extensive lesions, or marked disfigurement; and as 
50 percent disabling when manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. Part 
4, § 4.118, Diagnostic Codes 7806, 7813, 7819.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  

Effective August 30, 2002, Diagnostic Code 7806 was amended.  
Under the revised criteria for Diagnostic Code 7806, 
dermatitis or eczema is rated as disfigurement on the head, 
face or neck or scars, depending upon the predominant 
disability.  A 10 percent rating is assigned for dermatitis 
or eczema covering at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating is assigned for dermatitis or eczema covering 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  A 60 
percent rating is assigned for dermatitis or eczema covering 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  

On VA examination in January 1997, the veteran was found to 
have scattered irregular small areas of slightly darkened 
skin with a minimal surface patchy appearance compatible with 
tinea cruris.  The examiner found that there was no 
disfigurement, and that the veteran was not sensitive about 
the appearance.  It was noted that the veteran sweats a great 
deal, and that this contributes to his rash problem.  The 
diagnosis was tinea cruris, intermittent, on treatment at 
this time and with some recent improvement.  

On VA examination in December 2001, the intercrural area 
involved was both inguinal regions and was characterized by a 
patch of hyperpigmentation and thickening of the intercrural 
skin.  The examiner noted that the veteran receives good 
response with use of a skin cream, supplied by VA, including 
occasional Miconazole and Hydrocortisone.  The veteran 
indicated that his condition is worse in the summer, and that 
he gets chaffing from underwear in the intercrural area.  The 
impression was recurrent tinea cruris.  

The above objective medical evidence shows demonstrated 
symptoms which equate to no more than the criteria for a 10 
percent evaluation under both the former and revised criteria 
for Diagnostic Code 7806.  Without objective clinical 
findings of exudation or constant itching, extensive lesions, 
scarring, marked disfigurement, ulceration or extensive 
exfoliation or crusting, or exceptionally repugnant 
manifestations, the claim on appeal must be denied under the 
former criteria at Diagnostic Code 7806.  The medical 
evidence also shows no objective clinical findings of tinea 
cruris covering at least 5 to less than 20 percent of the 
entire body, or exposed area affected, and no need for any 
systemic therapy.  Accordingly, the criteria are not met 
under revised Diagnostic Code 7806.  The claim must fail as 
against the demonstrated medical evidence of record.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the claim of service 
connection for a low back disorder, to include degenerative 
joint disease, and for an evaluation in excess of 10 percent 
for service-connected tinea cruris, as set forth above, and, 
therefore, reasonable doubt is not for application.  


ORDER

New and material evidence has been submitted to reopen a 
claim of service connection for hypertension, claimed as 
secondary to service-connected PTSD, and, to that extent 
only, the appeal is granted.

Service connection for a lumbosacral spine disorder, to 
include degenerative joint disease, is denied.  

The claim for an evaluation in excess of 10 percent for tinea 
cruris is denied.  



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



